Exhibit 10.1

 

 

December 15, 2014

 

 

Marshall Goldberg

William Pruitt

Ronald Ruther

 

Re: Director Compensation

 

Gentlemen:

 

Marshall Goldberg (“Goldberg”), William Pruitt (“Pruitt”) and Ronald Ruther
(“Ruther”), (collectively the “Independent Directors”) are each members of the
board of directors of Triton Pacific Investment Corporation, Inc., a Maryland
corporation (the “Company”), and each of them are not an “interested person” of
the Company as defined in Section 2(a)(19) of the Investment Company Act of
1940, as amended. For their service as directors, the Company had previously
agreed to pay the Independent Directors the following: (i) an annual cash
retainer of $20,000, plus (ii) $1,000 for every meeting they attend, plus (iii)
an annual cash retainer of $10,000 payable to the Chairman of the Audit
Committee, plus (iv) an annual fee of $2,500 to the other members of the Audit
Committee, plus (v) $500 to each member of the Audit Committee for each Audit
Committee meeting. (The fees referenced in (i) through (v) of the preceding
sentence are referred to herein collectively as the “Independent Director
Fees”).

 

Since the inception of the Company to date, the Independent Directors have
agreed to defer the payment of their Independent Director Fees. The amount of
Independent Director Fees that the Independent Directors deferred and are
currently owed by the Company to the Independent Directors are as follows
(collectively, the “Deferred Director Fees”):

 

Independent Director Deferred Director Fees Goldberg $63,625 Pruitt $63,625
Ruther $80,500 Total $207,750

 

The Company remains in the development stage and the Company and the Independent
Directors have determined that it is in the best interests of the Company and
its stockholders to restructure the Independent Director Fees so as not to
further hinder the Company’s efforts to exit its development stage. Accordingly,
effective October 1, 2014 the Company and the Independent Directors hereby agree
as follows:

 

1.       The Company shall pay Goldberg and Pruitt $20,000 each in cash and
Ruther $25,000 in cash (collectively the “Cash Payment”) as full and complete
consideration of all of the Deferred Director Fees currently owed by the Company
to the Independent Directors. Upon payment of the Cash Payment to the
Independent Directors, all Deferred Director Fees shall be considered paid and
satisfied in full.

 

2.       From and after the date hereof, the Independent Director Fees,
including all fees for all annual cash retainer fees, fees for participating in
board and committee meetings and annual fees for serving on a committee or as a
committee chairperson, shall be determined based on the Company’s net assets as
of the end of each fiscal quarter and be paid quarterly in arrears as follows:

 

Net Asset Value   Annual Cash
Retainer Fee   Board Meeting Fee   Annual Audit
Committee
Chairperson Fee   Annual Audit
Committee
Member Fee   Audit
Committee
Meeting Fee $0 to $25 million   —   —   —   —   — $25 million to $75 million  
$20,000   $1,000   $10,000   $2,500   $500 over $75 million   $30,000   $1,000  
$12,500   $2,500   $500

 

 

 

 

 

This letter agreement represents the entire agreement among the Company and the
Independent Directors relating to the payment of the Independent Director Fees
and the Deferred Director Fees and supersedes any prior oral or written
agreements related thereto. This letter agreement may be executed in any number
of counterparts, each of which shall be deemed an original but all of which
together shall be deemed for all purposes to constitute one and the same
instrument. A facsimile of an executed counterpart of this letter agreement
shall be deemed to be an original executed counterpart of this letter agreement.

 

If you agree to the terms and provisions of this letter agreement, please
evidence such agreement by executing this agreement below.

 

  Very truly yours,       TRITON PACIFIC INVESTMENT CORPORATION, INC.        
By:   /s/ Craig Faggen     Craig Faggen, Chief Executive Officer

 

 

AGREED AND ACCEPTED:

 

 

/s/ Marshall Goldberg   MARSHALL GOLDBERG           /s/ William Pruitt   WILLIAM
PRUITT           /s/ Ronald Ruther   RONALD RUTHER  

 

 

 

 

 

 

 

 

 

 

 

 



 

